Case 18-26407-JKS          Doc 29      Filed 10/15/18 Entered 10/15/18 15:40:24       Desc Main
                                       Document     Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)

  RAS Crane LLC
  Attorneys for Secured Creditor
  10700 Abbott’s Bridge Rd., Suite 170
  Duluth, GA 30097
  -and-
  130 Clinton Road, Suite 202
  Fairfield, NJ 07004
  Telephone No.: 973-575-0707 (local)
  Telephone No.: 561-241-6901 (main)

  Laura Egerman, Esq. (LE-8250)
                                                            Case No.:       18-26407-JKS
  In Re:
                                                            Chapter:        11
  FRANCISCUS MARIA DARTEE
  a/k/a FRANK M. DARTEE,                                    Hearing Date:

            Debtor.                                         Judge:          John K. Sherwood



    NOTICE OF MOTION FOR ORDER VACATING AUTOMATIC STAY OR
 CONFIRMING NO STAY IN EFFECT AND ALLOWING PROSPECTIVE RELIEF AS
          TO REAL PROPERTY PURSUANT TO 11 U.S.C. §362(c)(4)

                                    HEARING DATE AND TIME:
                                    <HEARING DATE> at <TIME>

                      ORAL ARGUMENT IS REQUESTED IN THE EVENT
                             OPPOSITION IS TIMELY FILED


TO:

           Pro Se Debtor                            U.S. Trustee
           Franciscus Maria Dartee                  US Dept of Justice
           12 Moonshadow Court                      Office of the US Trustee
           Kinnelon, NJ 07405                       One Newark Center Ste 2100
                                                    Newark, NJ 07102
Case 18-26407-JKS         Doc 29     Filed 10/15/18 Entered 10/15/18 15:40:24               Desc Main
                                     Document     Page 2 of 3



        PLEASE TAKE NOTICE that on November 6, 2018 at 10:00 a.m., or as soon thereafter

as counsel may be heard, RAS Crane, LLC, attorneys for THE BANK OF NEW YORK MELLON

CORPORATION AS TRUSTEE FOR STRUCTURED ASSET MORTGAGE INVESTMENTS

II INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-AR7 (“Secured

Creditor”), the within creditor, shall move before the Honorable John K. Sherwood, United States

Bankruptcy Judge, at 50 Walnut Street, Newark, NJ 07102, Courtroom 3B, for an Order pursuant

to 11 U.S.C. §362(d)(1) granting such Creditor relief from automatic stay or, for costs and

disbursements of this action, and for such other and further relief as to the Court may seem just

and proper.

        PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned shall

rely on the accompanying Certification in Support of Motion for Relief. A proposed form of Order

is also being submitted. A Memorandum of Law has not been submitted because the issues raised

by the Motion are not extraordinary or unusual necessitating the filing of legal briefs.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the

Motion shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii) be

filed with the CLERK, UNITED STATES BANKRUPTCY COURT, DISTRICT OF NEW

JERSEY PO BOX 1352, NEWARK, NJ 07101-1352, and simultaneously served on Secured

Creditor's counsel, RAS CRANE, LLC, 10700 ABBOTT’S BRIDGE ROAD, SUITE 170,

DULUTH, GEORGIA 30097 and 130 CLINTON ROAD, SUITE 202, FAIRFIELD, NJ

07004, so as to be received no later than seven (7) days before the return date set forth herein.

        PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief

requested may be granted without a hearing.
                                                                                              18-26407-JKS
                                                                                                  17-118507
                                                                                            Notice of Motion
Case 18-26407-JKS       Doc 29    Filed 10/15/18 Entered 10/15/18 15:40:24           Desc Main
                                  Document     Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in

accordance with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.




 DATED: October 15, 2018                          RAS Crane LLC
                                                  Attorneys for Secured Creditor
                                                  10700 Abbott’s Bridge Rd., Suite 170
                                                  Duluth, GA 30097
                                                  -and-
                                                  130 Clinton Road, Suite 202
                                                  Fairfield, NJ 07004
                                                  Telephone No.: 973-575-0707 (local)
                                                  Telephone No.: 561-241-6901 (main)

                                                  By: /s/_Laura Egerman_______
                                                  Laura M. Egerman, Esquire
                                                  Bar ID: LE-8250
                                                  Email: legerman@rasnj.com




                                                                                       18-26407-JKS
                                                                                           17-118507
                                                                                     Notice of Motion
